Citation Nr: 1540961	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-32 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder of the feet, claimed as a rash or fungal infection.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2015 the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have a skin disorder of the feet manifested by blister-like sores that itch and ooze, and neither the claimed skin disorder of the feet manifested by blister-like sores nor the current onychomycosis or tinea pedis was shown in service or is otherwise related to active duty.


CONCLUSION OF LAW

The criteria for establishing service connection for a skin disorder of the feet, claimed as a rash or fungal infection, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In September 2011 the RO issued a VCAA letter to the Veteran with regard to his claim for service connection.  The letter notified him of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, and as discussed in detail below, the Veteran was afforded a VA skin diseases examination in July 2015.  The examiner reviewed the claims file, examined the Veteran, and provided a rationale regarding the inability to determine the date of onset of the claimed fungal foot infection or the manifested fungal foot infections, including tinea pedis and onychomycosis of the toenails.  The Board finds the examination and opinion are adequate because they are consistent with the claims file and provided information necessary to decide the claim, including a rationale for the conclusion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, the June 2015 remand directed the AOJ to "obtain the VA treatment records for the Veteran's treatment of the claimed skin disorder/fungal infection/rash of the feet from the VA healthcare system dated from November 2011."  Subsequently, a November 2011 VA podiatry record was obtained.  The Board acknowledges that the remand directive regarding treatment records may have referred to ongoing treatment records dated since November 2011 because VA treatment records from November 2003 to November 2011 were already associated with the claims file.  

However, additional remand is not necessary.  There is no indication from the Veteran that his VA treating clinicians have related his foot problems to service; therefore, any ongoing records that have not been obtained would only speak to the current nature of his foot problems, which is already addressed in the 2015 examination report.  Moreover, in statements in support of his claim, the Veteran reported that he developed "little blisters all over" his feet since 1980 when he was in Germany, he was "given ointment for treatment" during service, he "suffered with this foot rash/fungus" ever since military service, and he "continued to receive treatment for this condition" at the VAMC in Fayetteville.  Based on these statements regarding the claimed continuity of symptomatology since service, the Board finds that the eight years of post-service VA treatment records already associated with the claims file are sufficient, combined the July 2015 VA examination and opinion, to make a reasoned judgment regarding his allegations of a continuity of symptomatology since service.  Accordingly, the Board finds that any error in failing to obtain ongoing treatment records since November 2011 is harmless to the Veteran, and that the AOJ substantially complied with the remand instructions.

The evidence of record contains the Veteran's service treatment records, post-service VA treatment records, and lay statements from the Veteran and his representative.  In this regard, the eight years of post-service treatment records do not contain complaints or findings of dermatological foot problems as the Veteran has claimed and described in statements in support of his claim: a rash or fungus of his feet manifested by little blisters that itch and ooze.  Instead, the records reflect onychomycosis of the toenails, of which he suggested the claimed disorder affects, and tinea pedis, first shown on VA examination in July 2015.  Therefore, to obtain the ongoing VA treatment records dated since November 2011 would be an exercise in futility because such records would not support the assertion of a continuity of symptomatology of a dermatological foot rash or fungus manifested by blisters that itch and ooze and eight years of existing treatment records, including podiatry records, do not documents complaints or findings regarding such symptoms.  Accordingly, the Board will not further delay a decision in order to obtain VA treatment records dated subsequent to November 2011.  Additionally, there is no indication of any other relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue in appellate status.

II. Criteria & Analysis

The Veteran's claim for "bilateral foot rash/fungus" was received in June 2011.  He reported that his dermatological foot disorder began in service while stationed in Germany in 1980 until he separated from service in Germany in 1983.  He indicated that his "feet would and still break out in little blisters all over."  He stated that he was "given ointment for treatment while in service," and he "continued to receive treatment for this condition at the VA Medical Center in Fayetteville."  
In October 2011 correspondence, he reported that he could not recall if he went to sick call, but after discharge he did seek medical treatment for blisters on both feet like an itchy rash, which had also affected his toenails.  In his October 2013 substantive appeal, he elaborated that during military service in Frankfurt, Germany, he had to shower daily in bathrooms that were covered in mold and he started experiencing small blister-like sores on the bottom of his feet that itched and oozed.  He also learned that during his time in Frankfurt, Germany there was a severe Mad Cow disease outbreak.  He emphasized that after being stationed at Frankfurt, Germany, he started experiencing blister-like sores on his feet, and it had continued ever since.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for skin problems, including skin problems involving his feet.  On entrance examination in February 1974, his skin was normal on clinical evaluation and his feet were normal with the exception of pes planus.  In a February 1982 health questionnaire, the Veteran indicated that he was not seeing a medical doctor for anything and was not taking any medicine or drugs.  Regarding the section to "circle any of the following which you have ever had, or for which you are now being treated," the Veteran did not circle any of the 24 listed choices, including "skin condition/rash/hives, or "other serious illness."  He certified that the information was accurate to the best of his knowledge and signed the form.  A June 1982 chronological record of medical care notes that the Veteran had no recurrent medical problems and no medications were required for any chronic problem.  In December 1982, he elected not to undergo a separation examination.

The Veteran's DD Form 214 from his period of service from November 1976 until December 1982 reflects that he separated from service at Fort Jackson, South Carolina, his service included 10 months total of foreign service in Europe, and his military occupational specialty was food service specialist.

His VA education file reflects that he first applied for education benefits while on active duty in February 1976 and received education benefits, and he applied for educations benefits after separation from service in August 1983.

Post-service records from the Fayetteville VAMC reflect that the Veteran established VA medical care in November 2003.  During an intake history and physical, his complaints were limited to low back pain.  His past medical history was described as unremarkable and he reported no current medications.  Physical examination revealed elevated blood pressure and he was sent to the lab for an EKG.  He presented to the emergency department for the EKG; his past medical history was listed as "none foot fungus."

During a February 2004 VA primary care visit, the Veteran requested a prescription for "infected feet toenails" present "for years."  Examination of his extremities revealed dark nails on the large toenails.  The assessment was onychomycosis and Griseofulvin was prescribed.  In August 2004 he had no complaints except for the onychomycosis.  He was still taking Griseofulvin.  During VA primary care visits in March 2005 and January 2006, he had no complaints and indicated he had stopped the antifungal medication, Griseofulvin, for the toes.  However, examination still revealed onychomycosis of the toenails.  In September 2006, he was advised of elevated blood sugar, indicative of diabetes.

In December 2009, he presented for treatment complaining of foot problems.  Reported physical examination findings included flat-footed, hallux, onychomycosis present.  No new skin lesions were reported or identified.  The primary care physician ordered a podiatry consultation.  During the January 2010 podiatry consultation, the Veteran complained of painful great toe and thick toenails, which had been present for many years.  Skin examination of the feet revealed normal color, texture and turgor within normal limits, and subpapillary venous filling time of five seconds.  The assessment was pes planus, onychomycosis, and hallux valgus.  The podiatrist ordered toe separators and extra-depth shoes, debrided the mycotic nails, and prescribed Clotrimazole drops.

A follow-up podiatry note dated in May 2010 indicated that tinea unguium (onychomycosis) was improving and the Veteran was advised to continue Clotrimazole every day.  Drysol was also ordered to apply between the toes for maceration.  During follow-up podiatry visits in December 2010 and November 2011, the Veteran indicated he had no new problems and related no difficulty with his foot care.  Dermatological examination of the feet revealed normal skin color and temperature and good to fair skin turgor.  The assessment included onychomycosis, hallux valgus, hammer toes, and interdigital callous.

During a June 2015 VA skin diseases examination, the Veteran described having bilateral itchy, oozing blisters and rash on his feet since being in the Army and continuing to have these symptoms despite treatment.  Following a physical examination and review of the claims file, the diagnosis was tinea pedis, onychomycosis of all toenails bilaterally, and a callous on each great toe.  

As to whether it is at least as likely as not that any current diagnosed skin disorder, fungal infection, or rash of the feet either began during service or was otherwise caused by the Veteran's military service, the examiner could not resolve the question without resort to mere speculation.  In support of the conclusion, the examiner observed that there was no record of treatment for a skin condition of the feet found in the service treatment records; a February 1982 health questionnaire was negative for any skin condition; the Veteran declined a separation examination in December 1982; and there were no medical records regarding skin conditions found prior to 2004 when VA diagnosed onychomycosis.  The examiner indicated that fungal foot infections, including tinea pedis and onychomycosis of the toenails, are commonly found in active duty military personnel.  However, due to the lack of documentation, the examiner could not determine the date of onset without resorting to speculation.

Having considered the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disorder of the feet, claimed as a rash or fungal infection, to include onychomycosis of the toenails and tinea pedis.

Initially, the Board acknowledges that the Veteran is competent to provide lay evidence of reporting his symptoms and that he has experienced a rash or infection of his feet since military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to his claim of a continuity of bilateral foot rash or fungal infection symptomatology since military service, the Board finds the Veteran's statements unsupported and inconsistent with the evidence of record.  In this regard the Veteran stated that a fungal rash or blisters began in 1980 in Germany, he received ointment for his feet during service, the symptoms persisted until his military separation in Germany in December 1982, and the symptoms continued to the present time.  His service records, however, reflect no complaints or treatment for skin problems with his feet; place him at Fort Bragg in 1980 and June 1981, and place him in Germany in March 1982; reflect a total of 10 months of foreign service rather than service in Europe from 1980 to separation at Fort Jackson, South Carolina in December 1982; document that he essentially denied having any skin condition or rash on the February 1982 health questionnaire; and reflect that he had no recurrent medical problems or use of medications for chronic problems in June 1982.  Accordingly, because so many of his statements are inconsistent with the evidence of record, the Board finds that the Veteran is not a reliable historian.

In addition, more than 20 years after service, the Veteran mentioned a history of foot fungus, and his VA treatment records reflect ongoing treatment for onychomycosis or tinea unguium.  However, the post-service treatment records do not document complaints or findings of any dermatological foot disorder manifested by blister-like sores that itch and ooze as described in the Veteran's claim and subsequent statements in support of his claim.  Rather, the treatment records identify a foot disorder manifested by infection of the toenails, onychomycosis.   

The Board finds that the eight years of VA medical records associated with the claims file are relevant to the issue of whether the Veteran experienced a dermatological foot disorder manifested by blister-like sores that itch and ooze since military service to the present time, and the Board finds it reasonable to infer that he did not experience a chronic dermatological foot disorder with those manifestations.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  Again, many of the VA podiatry visits included a detailed description of skin examinations of his feet, but no dermatological disorder as described by the Veteran was identified.  As such, the post-service medical records weigh against any finding of a current, chronic dermatological skin disorder of the feet manifested by itching, oozing little blisters.

Similarly, the Board finds the medical evidence of record does not adequately support a finding that onychomycosis and tinea pedis, first objectively shown in February 2004 and July 2015, respectively, began in service and continued since that time.  Notably, while the Veteran reported a history of infected toenails "for years" in February 2004, he did not suggest that he experienced infected toenails for decades, including since military service, and he did not describe a chronic infection of his toenails in his June 2011 claim for service connection.  Instead, he asserted that his feet "would and still break out in little blisters all over."    

Turning to the medical opinion evidence, the Board finds that the opinion of the July 2015 VA examiner is persuasive and probative evidence against the claim for service connection for a skin disorder of the feet manifested by blister-like sores that itch and ooze, or the current onychomycosis or tinea pedis, because it was based on a review of the claims file and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner detailed her review of the claims file, conducted a thorough examination, and considered the Veteran's statements regarding bilateral itchy, oozing blisters and rash on his feet since being in the Army.  

The examiner concluded that she could not resolve without mere speculation whether any current diagnosed skin disorder, fungal infection, or rash of the feet began in service or was related to service.  The Board notes that a VA examiner must consider lay statements regarding in-service occurrence of a claimed disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Moreover, if a diagnosis or etiology opinion is not possible without resort to speculation, the examiner must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board finds the examiner's conclusion that an opinion cannot be rendered without speculation is adequately supported.  Here, the examiner considered the Veteran's report of experiencing itchy, oozing blisters and a skin rash on his feet in service and since service.  In addition, the examiner acknowledged that tinea pedis and onychomycosis are commonly found among active duty military personnel.  However, without some evidence of the blisters, onychomycosis, or tinea pedis in service and without evidence of a continuity of any of the same problems after service, the examiner has no basis to render an opinion other than by the Veteran's lay statements.  

In this regard, it is the responsibility of the Board to make a determination as to the credibility of the lay evidence in the record.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board has found that the Veteran is not a reliable historian because many statements made in support of his claim are inconsistent with the evidence of record.  Moreover, as demonstrated by his February 1976 and August 1983 claims for VA education benefits, the Veteran had knowledge that he could apply for VA benefits; however, despite his remote assertions many years after separation from service that he experienced a bilateral foot disorder manifested by itchy, oozing blisters since active duty service, he did not apply for compensation benefits for a claimed foot disorder until June 2011, more than 28 years after separation from service.  Based on the foregoing facts, the Board finds that the Veteran's statements alone are insufficient to support the claim for service connection for a skin disorder of the feet manifested by itchy, oozing, blister-like sores; onychomycosis; or tinea pedis.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a skin disorder of the feet, claimed as a rash or fungal infection, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


